DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/08/2022 has been entered.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear if “a plating film” in line 8 is the same as “a plating film” and or “electrolytic plating film” as recited in lines 5 and 6, respectively. It’s not also clear if “an opening” in line 10 is the same as “an opening” of line 2. Similar clarification should be made in claim 7.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1, 4, 7-8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (U.S. PG. Pub. No. 2009/0294161 A1) in view of Mano et al. (U.S. PG. Pub. No. 2015/0213946 A1) and  Darmawikarta et al. (U.S. PG. Pub. No. 2019/0279806 A1).
With respect to claim 1, Yoshimura et al., hereinafter referred to as “Yoshimura,” teaches an inductor built-in substrate 11 (FIG. 1), comprising: 
a core substrate 12 having an opening 17; 
a resin body 21 having a through hole 24 and comprising a resin filled in the opening of the core substrate; and 
a plating film 25 formed in the through hole of the magnetic resin body and comprising an electrolytic plating film such that the electrolytic plating film is formed in contact with the resin body (paras. [0027], [0031], and [0034]). Yoshimura does not expressly teach a magnetic resin body; and 
a through-hole land comprising a plating film and formed on a surface of the magnetic resin body such that the plating film in the through-hole land is formed in contact with the surface of the magnetic resin body and that the through-hole land is extending over an opening of the through hole in the magnetic resin body.
Mano et al., hereinafter referred to as “Mano,” teaches an inductor built-in substrate 10 (FIG. 1), comprising: 
a magnetic resin body 24 (para. [0037]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic resin body as taught by Mano to the inductor built-in substrate of Yoshimura to improve magnetic coupling.
Best understood in view of 35 USC 112(b) rejection, Darmawikarta et al., hereinafter referred to as “Darmawikarta,” teaches an inductor built-in substrate 100 (FIG. 1A), comprising:
a through-hole land (combination of 180, 112, and 119) comprising a plating film 180 and formed on a surface (e.g. surface  117A, or 117B) of the magnetic resin body 115 such that the plating film in the through-hole land is formed in contact with the surface of the magnetic resin body and that the through-hole land is extending over an opening (opening filled with plugging layer 113) of the through hole in the magnetic resin body (paras. [0032]-[0033]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the through-hole land as taught by Darmawikarta to the inductor built-in substrate of Yoshimura to reduce thickness.
With respect to claims 4, and 11-12, Yoshimura in view of Mano and Darmawikarta teaches the inductor built-in substrate according to claims 1, and 7-8, respectively, wherein the magnetic resin body includes an iron filler (Mano, para. [0045]). 
With respect to claim 7, Yoshimura teaches an inductor built-in substrate 11 (FIG. 1), comprising: 
a core substrate 12 having an opening (right opening 17) and a first through hole (left through hole 17); 
a first plating film 18 formed in the first through hole of the core substrate; 
a resin body 21 having a second through hole 24 and comprising a resin filled in the opening of the core substrate; and 
a second plating film 25 formed in the second through hole of the resin body and comprising an electrolytic plating film such that the electrolytic plating film of the second plating film is formed in contact with the magnetic resin body (paras. [0027], [0031], and [0034]). Yoshimura does not expressly teach a magnetic resin body; and 
a through-hole land comprising a plating film and formed on a surface of the magnetic resin body such that the plating film in the through-hole land is formed in contact with the surface of the magnetic resin body and that the through-hole land is extending over an opening of the through hole in the magnetic resin body.
Mano teaches an inductor built-in substrate 10 (FIG. 1), comprising: 
a magnetic resin body 24 (para. [0037]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic resin body as taught by Mano to the inductor built-in substrate of Yoshimura to improve magnetic coupling.
Best understood in view of 35 USC 112(b) rejection, Darmawikarta teaches an inductor built-in substrate 100 (FIG. 1A), comprising:
a through-hole land (combination of 180, 112, and 119) comprising a plating film 180 and formed on a surface (e.g. surface  117A, or 117B) of the magnetic resin body 115 such that the plating film in the through-hole land is formed in contact with the surface of the magnetic resin body and that the through-hole land is extending over an opening (opening filled with plugging layer 113) of the through hole in the magnetic resin body (paras. [0032]-[0033]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the through-hole land as taught by Darmawikarta to the inductor built-in substrate of Yoshimura to reduce thickness.
 With respect to claim 8, Yoshimura in view of Mano and Darmawikarta teaches the inductor built-in substrate according to claim 7, wherein the first plating film comprises an electroless plating film and is formed such that the electroless plating film of the first plating film is formed in contact with the core substrate (Yoshimura, para. [0034]). 

9.	Claims 2-3, 5-6, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura in view of Mano and  Darmawikarta, as applied to claims 1 and 7 above, and further in view of Furuta et al. (U.S. PG. Pub. No. 2010/0218980 A1).
With respect to claims 2-3, and 15-16, Yoshimura in view of Mano, and Darmawikarta teaches the inductor built-in substrate according to claims 1, and 7-8, respectively, further comprising: 
a first copper foil (upper foil 46, e.g. FIGs. 9-11) formed on a first side of the core substrate; and 
a second copper foil (Yoshimura, lower foil 46) formed on a second side of the core substrate on an opposite side with respect to the first side, 
wherein the plating film is formed such that the plating film extends on first and second end portions of the magnetic resin body on the first and second sides of the core substrate respectively and extends on the first and second copper foils respectively (Yoshimura, para. [0044]). Yoshimura in view of Mano and Darmawikarta does not expressly teach a thickness of the plating film formed on the first and second copper foil is larger than a thickness of the plating film formed on the first and second end portions of the magnetic resin body. 
Furuta et al., hereinafter referred to as “Furuta,” teaches an inductor built-in substrate (e.g. FIGs. 1(A)-1(C)), wherein a thickness of the plating film (at region 161) larger than a thickness of the plating film (at region 158) (para. [0030]). The combination of Furuta to the inductor built-in substrate of Yoshimura in view of Mano would result in “a thickness of the plating film formed on the first and second copper foil is larger than a thickness of the plating film formed on the first and second end portions of the magnetic resin body” as claimed. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the plating film thickness as taught by Furuta to the inductor built-in substrate of Yoshimura in view of Mano and Darmawikarta to provide the required current density.
With respect to claims 3, and 17, Yoshimura in view of Mano, Darmawikarta, and Furuta teaches the inductor built-in substrate according to claims 2, and 12, respectively, wherein the plating film is formed such that the plating film has a height difference at a boundary portion between the first end portion of the magnetic resin body and the first copper foil and a height difference at a boundary portion between the second end portion of the magnetic resin body and the second copper foil (Yoshimura, para. [0030]). The combination of Yoshimura in view of Mano, Darmawikarta, and Furuta would result in the features as recited in claim 3.
With respect to claims 5-6, Yoshimura in view of Mano, Darmawikarta, and Furuta teaches the inductor built-in substrate according to claims 2-3, respectively, wherein the magnetic resin body includes an iron filler (Mano, para. [0045]). 

10.	Claims 9-10, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura in view of Mano and  Darmawikarta, as applied to claim 7 above, and further in view of Fasano et al. (U.S. Patent No. 5,949,030).
With respect to claim 9, Yoshimura in view of Mano, and Darmawikarta teaches the inductor built-in substrate according to claim 7. Yoshimura in view of Mano does not expressly teach the second plating film includes the electrolytic plating film forming an innermost layer, an electroless plating film formed on the electrolytic plating film, and a second electrolytic plating film formed on the electroless plating film. 
Fasano et al., hereinafter referred to as “Fasano,” teaches an inductor built-in substrate (FIG. 3), wherein the second plating film includes the electrolytic plating film 12b forming an innermost layer, an electroless plating film 12b formed on the electrolytic plating film, and a second electrolytic plating 26b film formed on the electroless plating film (col. 4, 57-). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the plating films as taught by Fasano to the inductor built-in substrate of Yoshimura in view of Mano, and Darmawikarta to provide the required current density.
 With respect to claim 10, Yoshimura in view of Mano, and Darmawikarta teaches the inductor built-in substrate according to claim 7. Yoshimura in view of Mano, and Darmawikarta does not expressly teach the first plating film includes an electroless plating film forming an innermost layer, and an electrolytic plating film formed on the electroless plating film. 
Fasano teaches an inductor built-in substrate (FIG. 3), wherein the first plating film includes an electroless plating film 12b forming an innermost layer, and an electrolytic plating film 12b formed on the electroless plating film (col. 4, 57-63). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the plating films as taught by Fasano to the inductor built-in substrate of Yoshimura in view of Mano, and Darmawikarta to provide the required current density.
With respect to claims 13, and 14, Yoshimura in view of Mano, Darmawikarta, and Fasano teaches the inductor built-in substrate according to claims 9-10, respectively, wherein the magnetic resin body includes an iron filler (Mano, para. [0045]). 

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837